Citation Nr: 1508916	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-26 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disorder.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for thyroid cancer.  

4.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for bilateral sensorineural combined type hearing loss, currently evaluated as 10 percent disabling.  

6.  Entitlement to a total rating for compensation due to individual unemployability, due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in May 2011 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board herein finds that new and material evidence has been received by VA with which to reopen a previously denied claim for service connection for a bilateral knee disorder.  As well, entitlement to reopening of a previously denied claim for service connection for thyroid cancer and to an increased rating for diabetes mellitus are herein denied.  All other issues, including the reopened claim for service connection for a bilateral knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a bilateral knee disorder was denied most recently by a rating decision in October 2007 and service connection for thyroid cancer was denied most recently by a rating decision in January 2009; following notice to the Veteran of the actions taken and as to his appellate rights, no timely appeal of either denial was initiated.  

2.  Since entry of the October 2007 decision, denying service connection for a bilateral knee disorder, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating that claim.  

3.  Since entry of the January 2009 decision, denying service connection for thyroid cancer, evidence added to the record is cumulative, if not duplicative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating that claim.  

4.  For the period from December 2010 to the present, the Veteran's service-connected diabetes mellitus has required him to maintain a specialized diet to control his blood sugar levels, but without use of insulin or any oral agent; no complication of diabetes mellitus is otherwise identified.  

5.  The schedular criteria for rating of the Veteran's diabetes mellitus are adequate for the evaluation of its severity and the schedular rating assigned therefor adequately compensates the Veteran for the level of impairment shown.  


CONCLUSIONS OF LAW

1.  The October 2007 decision, denying service connection for a bilateral knee disorder is final; new and material evidence has been received by VA since entry of that denial so as to permit reopening of that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156. (2014).

2.  The January 2009 decision, denying service connection for thyroid cancer, is final; no new and material evidence has been received by VA since entry of that denial so as to permit reopening of that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156. (2014).


3.  The criteria for the assignment of a rating in excess of 10 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection:  Bilateral Knee Disorder

As the disposition herein reached is favorable to the Veteran regarding his claim to reopen for service connection for a bilateral knee disorder, it is unnecessary to discuss the VA's efforts to comply with its duties to notify and assist at this time. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a bilateral knee disorder was most recently denied by VA through the RO's rating decision of October 2007.  The basis of that denial was that a chronic disorder of either knee was not shown in service or for years thereafter and that there was no evidence indicating that it had originated in service or existed continuously since service.  Following the Veteran's receipt of written notice as to the aforementioned denial action and his appellate rights, no timely appeal as to the October 2007 action was initiated by the Veteran, thereby rendering the October 2007 denial final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of a January 2012 statement from a service person that served with the Veteran in the U.S. Army 569th Transportation Company at Fort Meade, Maryland, in which it was set forth that he trained with the Veteran by climbing and jumping in and out of trucks and trailers.  The lay affiant further indicated that he recalled that that Veteran had complained to him of hurting his knees as a result of the climbing and jumping into and out of trucks/trailers while training in Maryland and also when serving with him in Thailand, when they had to climb and jump in and out of vehicles to ensure that the loads were secure.  The fellow service person noted that he and the Veteran served together from the summer of 1967 to mid-1968.  

This documentary evidence, the credibility of which is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral knee disorder by way of service incurrence and, specifically, multiple instances of knee trauma.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  

Service Connection: Thyroid Cancer

Before addressing the substance of the Veteran's claim to reopen for service connection for thyroid cancer, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of the RO's letter, dated in December 2010, to the Veteran and such notice preceded the claim adjudication in May 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield, supra.  

The record indicates that the Veteran has not been provided any VA medical examination in connection with his claim to reopen herein at issue and none is warranted at this time.  The Veteran contends that he has submitted additional evidence that is both new and material and that warrants a reopening of his previously denied claim, and he seeks a remand of his reopened claim in order to better evaluate the relationship of his thyroid cancer to inservice herbicide exposure.  However, the Board herein finds for reasons set forth below that in fact new and material evidence has not been presented to reopen the claim for service connection for thyroid cancer most recently denied in January 2009.  The initial burden belongs to the Veteran in showing that new and material evidence has been received by VA to reopen his previously denied claim, and in this instance, the Veteran has not met his burden and no VA examination is therefore in order.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations. 

The basis of the noted January 2009 denial was that thyroid cancer was not recognized by VA as one associated with Agent Orange exposure and that the record otherwise failed to show that it originated in or as a result of service.  Following notice to the Veteran of the action taken and his appellate rights, no timely appeal was initiated and, thus, the January 2009 action was rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In determining whether new and material evidence has been received by VA, the Board must examine the evidence of record at the time of entry of the most recent final denial and subsequent thereto.  The Board points out that there was of record at the time of entry of the rating decision in January 2009 service treatment and personnel records of the Veteran, VA examination and treatment records, private medical records relating to the diagnosis and treatment of the Veteran's thyroid abnormalities in or about 2007 and the subsequent diagnosis of thyroid cancer, and various statements of the Veteran.  The Veteran's statements included one offered in July 2008 that a treating radiation oncologist had advised him that thyroid cancer was beginning to be found by her more and more in veterans who served in Southeast Asia.  

Received by VA subsequent to entry of the January 2009 were additional private medical records relating to the treatment of the Veteran's thyroid cancer, many of which are duplicative of previously submitted evidence.  Further written statements were also submitted, beginning in October 2010, in which the Veteran again referenced the comment previously made by his radiation oncologist as to her impression that more and more Vietnam veterans were being seen for thyroid cancers.  The Veteran also indicated in one or more of those statements that respiratory cancers were recognized by VA as associated with Agent Orange exposure and that his thyroid cancer is situated in an area in close proximity to the lung, larynx, trachea, and bronchus.  In addition, there was received by VA in January 2012 a medical article from an internet source, MedPageToday.com, indicating that Veterans who had been exposed to Agent Orange were three times more likely to develop Grave's disease, but not at any greater risk for other thyroid disorders including cancer or nodules.  As well, records relating to the Veteran's application for and processing of his claim for disability benefits from the Social Security Administration and a copy of a Board decision of December 2007 in which service connection for the cause of a Veteran's death due to thyroid cancer, based on blood testing during his lifetime showing that his blood contained dioxin and medical opinion evidence from a VA physician linking the deceased Veteran's fatal thyroid cancer to inservice Agent Orange exposure, are on file.  

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  In addition to the forgoing, the Board observes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Such presumption is applicable for certain specified disorders which do not include thyroid cancer.  38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) (specific applicability in Agent Orange cases).  Thus, presumption is not the sole method for showing causation. 

Review of the evidence received by VA since the most recent, final denial of service connection for a thyroid cancer indicates that such evidence is not both new and material.  Clearly those items which duplicate evidence previously submitted and reviewed by VA are not "new."  Other items of evidence, though not previously before agency decision makers, are merely cumulative of prior medical data indicating the existence of the Veteran's thyroid cancer, but without any evidence from a medical professional linking inservice Agent Orange exposure, if any, of the Veteran to the postservice onset of his thyroid cancer.  The medical article submitted in early 2012 does not, contrary to the Veteran's contentions, indicate any linkage between herbicide exposure and thyroid cancer.  The Veteran and/or his attorney misstate the significance of the medical study given that only a possible connection between herbicide exposure and Grave's disease, a disorder of the thyroid entailing hyperthyroidism, is therein shown.  Similarly, the prior Board decision in another Veteran's case, though non-binding on the Board, is sufficiently dissimilar factually from the case at hand due to the presence of VA medical opinion evidence specifically linking thyroid cancer of the Veteran in that unrelated case to inservice Agent Orange exposure.  The case now before the Board does not contain any linkage by medical finding or opinion of inservice herbicide exposure to thyroid cancer developing in or after 2007.  While the Veteran is competent to identify the occurrence of pertinent symptoms and observations, he is without the medical expertise as to render competent his opinions as to medical diagnosis of his thyroid cancer or its etiology.  It is therefore concluded by the Board that new and material evidence has not been received and the Veteran's claim of entitlement to service connection for thyroid cancer may not now be reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Denial of the claim to reopen is thus required. 

Increased Rating:  Diabetes Mellitus

The record reflects that VA has complied with its duty to notify the Veteran of the evidence and information needed to substantiate his claim for increase for diabetes mellitus through RO correspondence, dated in March 2012, to him.  VA has also complied with its duty to assist the Veteran in obtaining all pertinent evidence based on the RO's actions to date in obtaining all relevant treatment reports and affording the Veteran a VA examination in February 2013, findings from which are found to be entirely adequate for rating of the disorder in question.  

By this appeal, the Veteran seeks a rating in excess of 10 percent for his diabetes mellitus.  He stipulates that he does not utilize insulin or any oral agent for the control of his blood sugar levels, but is able to achieve an adequate level of control through proper dietary restrictions and exercise.  He nevertheless indicates that his diabetes mellitus continues to present daily, unspecified issues.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Under DC 7913, a 10 percent rating is for assignment for diabetes mellitus where it is manageable through restricted diet only.  A 20 percent evaluation is assignable where diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities). A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913. 

According to Note (1), following DC 7913, compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered to be part of the diabetic process under DC 7913. 

Service connection for diabetes mellitus, type II, was established by rating action of the RO in January 2009, at which time a 10 percent rating was assigned under DC 7913 from December 2007.  Rather than appeal the initial rating assigned, the Veteran in December 2011 initiated a claim for increase for his diabetes mellitus.  

Evidence developed during the period from December 2010 to the present fails to indicate that use of insulin or an oral agent is necessary for maintenance of proper blood sugar levels, nor is any prescribed regulation of activities, any complication of diabetes, related progressive weight loss, or any episodes of ketoacidosis or hypoglycemic reactions shown during the period in question.  Rather, the record demonstrates only that the Veteran follows a diabetic diet and exercises in order to control his diabetes, and inasmuch as the next higher evaluation requires insulin or oral agent use in conjunction with a restricted diet, a 20 percent evaluation or any higher evaluation is not for assignment in this instance.  

Notice is taken that the Veteran was afforded a VA examination in February 2013 which indicated that his diabetes mellitus, type II, was managed only with a restricted diet, without any regulation of his activities.  Less than two monthly doctor visits were noted to be required for episodes of ketoacidosis or hypoglycemic reactions.  No pertinent hospital care, weight loss, or loss of strength was set forth.  As well, no complications of diabetes mellitus and no corresponding employment limitations were set forth.  

The Board has considered the Veteran's allegations of an increased level of severity and while the Veteran is competent to state what comes to him through his senses, his assertions are unsupported by the other evidence of record.  Thus, his allegations are found to be incredible.  On that basis and with consideration of all of the evidence of record, it must be concluded that a preponderance of the evidence is against entitlement to a schedular rating in excess of 10 percent for diabetes mellitus for the period from December 2010 to the present.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Board has also considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the disability at issue.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the Veteran's service-connected diabetes mellitus is fully accounted for under DC 7913 based on the medical and lay evidence of its severity as developed during the time frame of the instant claim.  That evidence denotes dietary restrictions and the need for the Veteran's participation in exercise activities, but without any other significant limitations or pertinent symptoms.  The primary manifestations and symptoms are addressed completely by the provisions of DC 7913.  Moreover, the rating assigned under that framework is commensurate with the level of disablement shown as to that disorder.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Accordingly, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of extraschedular ratings with respect to any point during the period under consideration herein.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, a preponderance of the evidence is against the assignment of a rating in excess of 10 percent for diabetes mellitus, type II.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for a bilateral knee disorder is reopened.  To that extent, alone, the appeal is allowed. 

New and material evidence has not been received by VA with which to reopen a previously denied claim for service connection for thyroid cancer.

An increased rating for diabetes mellitus, type II, is denied.  


REMAND

There remain for consideration the merits of the Veteran's reopened claim and his original claim for service connection for a back disorder, as well as the claims for increase for bilateral hearing loss and a TDIU, pending the completion of additional needed development.  

It is noted that the Veteran seeks further VA medical examinations regarding his bilateral knee and back disorders, arguing that there is a relationship between multiple inservice traumas to his knees in performing assigned inservice training and duties, and that medical input as to the effect of those traumas is needed.  He further contends that the prior VA examination involving his back did not include consideration by the VA examiner of his report of ongoing back problems from the time of his service separation.  As for the claims for increase, the Veteran points out that his hearing loss disorder continues to deteriorate even beyond the reduction in his auditory acuity noted on a VA audiometric examination in February 2013.  

The Board concurs that further VA medical examinations of the Veteran's back and knees and also with respect to his hearing loss are needed so as to ensure compliance with the VA's duty to assist the Veteran in the development of all pertinent evidence.  As well, the claim for TDIU entitlement is inextricably intertwined with the pending claims for service connection and an increased rating for hearing loss, and further action by the Board as to that matter must be deferred pending the outcome of the other matters on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder.  

2.  Thereafter, afford the Veteran VA medical examinations involving his claimed back and bilateral knee disorders in order to ascertain more clearly the nature and etiology of each claimed disorder.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  Such examinations should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  

The VA examiner should then offer a medical opinion with full supporting rationale as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any indicated back disorder and/or any disorder of either knee had its onset in service or is otherwise attributable to service or any event therein, including but not limited to claimed inservice traumas to each knee?  The VA examiner should consider the Veteran's statements and those of any lay affiant as to inservice and postservice back and knee complaints in determining whether any currently shown disorder of the back or either knee had its onset in or is otherwise the result of military service.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any arthritis of the back and/or either knee had its onset during the one-year period immediately following the Veteran's discharge from active service in December 1968, and, if so, how and to what degree was it manifested.  

3.  Afford the Veteran a VA medical examination in order to assess the nature and severity of his service-connected bilateral hearing loss.  The Veteran's VA 

claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  Such examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  

4.  Lastly, adjudicate/ readjudicate the reopened and/or original claims for service connection for bilateral knee and back disorders; increased rating for bilateral hearing loss; and a TDIU based on all of the evidence of record and all governing law and regulations.  If any benefit sought is not granted to the Veteran's satisfaction, furnish to him a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


